Opinion by
Cole, J.
In accordance with stipulation of counsel that each of the products in question contains certain materials provided for in section 701 as follows, “Sapamine Solid” 71- percent and “Silvatol I” 29 percent, it was held that the two coal-tar colors in question are taxable at 3 cents per pound under said section 701 to the extent that the weight by quantity of the taxable material, as stipulated, bears to the total weight of each of the imported products. Protest sustained to this extent.